Citation Nr: 1442426	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  10-46 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a sinus disorder. 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1980 to July 1984, from July 2006 to December 2008, and from November 2010 to January 2012. 

This matter comes on appeal to the Board of Veteran's Appeals (Board) from a January 2010 rating decision by the Department of Veterans Affairs, Regional Office (RO), located in Jackson, Mississippi, which in pertinent part, denied the benefit sought on appeal. 

In February 2014, the Board remanded the matter on appeal to the RO via the Appeals Management Center (AMC) for additional development.  

It appears from a review of the record that the Veteran seeks an increased rating for his service-connected cervical spine disability, to include consideration of neurologic involvement.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

This appeal was processed using the Virtual VA and Veterans Benefit Management System (VBMS) paperless appeals processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The preponderance of the competent evidence of record is against a finding that the Veteran's current sinus disorder, to include allergic rhinitis, is related to his first period of service. 

2.  There is clear and unmistakable evidence that the Veteran's current sinus disorder existed prior to, and was not aggravated by, his second and third period of period of service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for sinus disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Concerns 

As discussed in the Introduction, the Board remanded the Veteran's sinus disorder claim in February 2014 for additional evidentiary development.  In particular, the Board instructed the RO (via the AMC) to schedule the Veteran for a VA examination with an appropriate specialist in order to obtain an opinion on the nature and etiology of any diagnosed sinus condition.  Thereafter, the claim was to be readjudicated in a supplemental statement of the case (SSOC) based on the additional evidence. 

Notably, the Veteran was provided with a VA examination in July 2014.  In that examination report, the VA examiner recorded the findings from clinical evaluation and noted a review of the claims folder, and identified the nature of the Veteran's current sinus disorder and provided a medical conclusion supported by a rationale statement.  The AMC readjudicated the Veteran's claim in a July 2014 SSOC. 

 Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

 Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, VA sent a letter to the Veteran in January 2009 that addressed of the elements concerning his claim for service connection.  The letter informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  The Veteran was also informed on how VA determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  The Board acknowledges that a complete set of the Veteran's service treatment records from his first period of service are unavailable, except for a copy of his 1980 enlistment examination that was contained in the Veteran's service personnel records.  VA has attempted to obtain any available records, however these attempts were not successful.  The file contains a detailed memorandum, dated in March 2009, in which VA personnel itemizes events and actions surrounding VA's attempts to locate any pertinent records and concludes with a formal finding that service records are unavailable.  The RO informed the Veteran of the unsuccessful efforts to find his service records.  Further, the RO has requested that the Veteran send any pertinent records, including, any additional service medical documents that he might have in his possession.  

The Veteran was provided with VA examinations in January 2009, January 2012, January 2013, and July 2014.  In each of these examination reports, the examiners recorded the Veteran's reported medical history and findings from clinical evaluation.   In the February 2014 VA examination report, the examiner addressed whether the Veteran's current sinus disorder had an onset during his first period of service, or was otherwise related to his periods of service, to include as aggravated during his second and third period of military service beyond the natural progression of the disease.  The 2014 medical opinion was rendered after a review of the record and the examiner provided a comprehensive statement in support of the conclusions.  The Board finds that the 2014 VA medical opinion is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Essentially, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

VA's Office of General Counsel has issued a precedent opinion holding that in order to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable evidence both that the disease or injury in question existed prior to service and that it was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks entitlement to service connection for sinus disorder.  He has reported a history of sinus problems since his first period of service, and he contends that his current sinus problems were aggravated by his second and third periods of service when he was on deployment Southwest Asia and he was exposed to environmental hazards such has sand and dust. 

A completed set of the Veteran's service treatment records from his first period of service are unavailable.  See March 2009 memorandum on formal finding of unavailability.  The record does contain a copy of the Veteran's 1980 enlistment examination into his period of active duty and his 1985 enlistment examination into the Army Reserves.  The 1980 enlistment examination shows that the Veteran's sinuses were evaluated as normal.  The Veteran's August 1985 Army Reserve enlistment examination and medical history, which come only a year after his separation from his first period of service, shows that the Veteran indicated a positive history of hay fever and it was noted that he complained of nasal congestion in the fall but he did not take any medication.  A December 1986 VA general medical examination report shows that the Veteran's sinuses were evaluated as normal. 

Subsequent service and private treatment continue to show complaints of hay fever, nasal congestion, nasal drainage, and sinus problems.  See service period medical history reports dated from 1988 to 2006, as well as private treatment records regarding complaints of seasonal allergies and allergic rhinitis.  

The Veteran was afforded a VA sinus examination in January 2009.  In that examination report, the VA examiner noted that the Veteran complained of sinus problems manifested by intermittent nasal congestion and post-nasal drip since 1980, and he took over-the-counter medication to help with his seasonal flare-ups.  The Veteran further reported that over the past 8 or 9 years, his sinus problems have increased to where he experiences constant symptoms.  Based on clinical evaluation, the Veteran was diagnosed with chronic allergic vasomotor rhinitis, but there was no evidence to support a diagnosis of sinusitis.  

The report of a January 2012 VA general medical examination report shows current diagnoses of sinusitis and rhinitis.  Although the report of a January 2013 VA examination report also confirmed a diagnosis of sinusitis, it was noted that there was no evidence of sinusitis on clinical evaluation.  It was further noted that the Veteran's CT scan revealed findings of sinuses within normal limits. 

Pursuant to the Board's February 2014 remand directives, the Veteran was afforded another VA sinus examination to determine the nature and etiology of his claimed disorder.  The examination report shows that the VA examiner reviewed the claims folder, including his VA treatment records, and recorded the Veteran's medical history and findings from clinical examination.  The examiner noted that the Veteran reported a history of sinus problems for decades for which he takes over-the-counter antihistamines, however, the results of diagnostic testing have not consistently revealed findings of chronic disease process.  Current diagnoses of allergic rhinitis and acute sinusitis were given.  

Based on a review of the records, the 2014 VA examiner concluded that the Veteran's current sinus conditions, to include allergic rhinitis and acute sinusitis, were less likely than not incurred in or otherwise related to his first period of service.  The VA examiner further concluded that his current sinus conditions clearly and unmistakably existed prior to his second and third periods of service, was not aggravated beyond its natural progression during either period.  

In support of these medical conclusions, the 2014 VA examiner stated that the Veteran had allergic rhinitis which occurs as result of inhaled allergen and prompts an antibody response.  The VA examiner explained that the Veteran's symptoms are perpetuated by ongoing exposure to the allergen, which is consistent with his current local environment in Leland, Mississippi, which lacks seasonal variation and allows the allergen to be present year round. The examiner then stated that the Veteran's allergic condition could only have developed from previous exposures to the types of environmental allergens he is currently being exposed to, those found in and around Leland, Mississippi.  The examiner stated that given that the Veteran reports developing nasal complaints at age 15, prior to active duty, and given that the Veteran continues to have nasal and sinus complaints in his post-duty years, it could not be said that the Veteran's current allergic rhinitis and acute sinusitis was caused by, or the result of military duty or potential deployment exposures.  The VA examiner further stated that the Veteran's nasal complaints might have flared during his service years, by allergen or non-specific exposures, it could not be said that such instances of exposure permanently aggravated his underlying allergic rhinitis and acute sinusitis beyond the natural progression of the disease.

Based on a review of the evidence, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current sinus disorder, to include allergic rhinitis and acute sinusitis, had an onset during his first period of service or is otherwise related to his period of first service.  

The record does demonstrate that the Veteran had current diagnoses of allergic rhinitis and acute sinusitis, and there is evidence of complaints of sinus problems since 1985.  The remaining question on appeal is whether the evidence of record demonstrates a medical link between the Veteran's current sinus problems and his periods of service. 

The record does not reflect, and the Veteran does not assert, that he was diagnosed with a chronic sinus disorder during his first period service.  Although the 1985 report of medical history shows that the Veteran complained of seasonal nasal congestion, it is pertinent that no medical record shows he sought treatment for, or that he was diagnosed with, a chronic sinus disorder during his period of service or shortly thereafter.  Notably, the 1986 VA general medical examination reports show his sinuses were evaluated as normal.  There is no medical evidence showing that the Veteran's current sinus disorder had an onset during his active service.  See 38 C.F.R. § 3.303.

In addition, the competent evidence of record weighs against a finding that the Veteran's current sinus disorder is etiologically related to his period of service.  The only medical nexus opinion of record weighs heavily against the Veteran's claim.  The 2014 VA examiner opined that it was less likely as not that the Veteran's current sinus disorder, to include allergic rhinitis and acute sinusitis, is related to his military service.  The VA examiner supported his medical conclusion by providing a comprehensive medical statement that reflected consideration of the evidence of record.  The record presents no competent medical opinion in favor of the claim.  

The Board has considered the Veteran's assertions that his current diagnosed sinus disorder is related to service.  However, the evidence of record does not suggest that the Veteran has medical training so as to be able to provide an etiology between his current sinus problems and his period of service through his observation of his symptomatology alone.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Rather, the only competent medical opinion of record comes from the 2014 VA examiner, and the VA examiner's opinion weighs heavily against the Veteran's claim.  

The Board acknowledges that service connection can also be award based on continuity to symptomatology of a chronic disease; however, allergic rhinitis and acute sinusitis are not listed among the chronic conditions for which the presumption period establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Board also acknowledges that the Veteran is competent to attest to his observations when his sinus problems first began and the continuity of similar symptoms since then disorder.  38 C.F.R. § 3.159(a)(2).  Although the Veteran is competent to attest to his symptomatology, his competency is distinguished from weight and credibility, which is a factual determination regarding his assertions, and goes to the probative value of the evidence.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board considers that the Veteran's lay reports of continuity of sinus symptoms since service are credible, and are supported by the clinical records that show his complaints of sinus-related problems in the service and VA treatment records.  However, the Board finds that the 2014 VA examiner's medical opinion contains more probative value on the etiology of his current sinus disorder, and weighs heavily against the Veteran's claim.  Notably, the 2014 VA examiner considered the Veteran's reported history of sinus problems, but found that the nature of allergen-related disorders did not support an onset of current chronic sinus disorder during his first period of service. 

The Board will now consider whether the Veteran's current sinus disorder was caused or aggravated by his second and third periods of service.  Here, the record also does not show that the Veteran's current sinus disorder, to include allergic rhinitis and acute sinusitis, were incurred in or aggravated by his second and third periods of service.  

The Board notes that the Veteran's service treatment records do not contain an entrance physical examination report for his second period of service.  As such, no abnormalities can be shown, and he must be presumed to have been in sound condition unless there is evidence that clearly and unmistakably shows that the Veteran's sinus problems existed prior to his second period of service.  In this case, the Board concludes that it does.  The medical evidence clearly shows that the Veteran was treated for seasonal allergies and acute sinusitis prior to his enlistment into his second period of service.  In addition, the Veteran has consistently reported that his sinus problems existed prior to his second period of service.  The January 2009 examining physician noted a history with sinus problems existed prior to entry in 2006.   Similarly, the February 2014 VA examiner concluded that based on the Veteran's reported history and the medical evidence, it clear and unmistakable that his sinus problems existed prior to his enlistment into his second period of service.  

As such, the Board concludes that the evidence of record clearly and unmistakably establishes the fact that the Veteran's sinus problems existed prior to his second period of service.  Thus, the issue on appeal becomes whether it is clear and unmistakable that the Veteran's pre-existing sinus disorder was not aggravated during his second or third periods of service.  38 U.S.C.A. § 1111. 

Here, a September 2007 private treatment record shows that he Veteran had returned from his one-year deployment in Iraq, and he felt that his sinus drainage symptoms that remained unchanged.  A June 2008 private treatment record shows that the Veteran complained of episodic nose bleeds as well as complained of sinus drainage and discomfort since his return from Iraq.  The private physician stated that the exacerbating factors were unknown unless it related to all his exposure to dirt and grass.  None of the subsequent treatment records show complaints of nose bleeds in conjunction with his complaints of sinus problems.  The January 2009 VA examination report shows that the Veteran reported an increase in sinus problems over the last eight or nine years, to where he experiences constant nasal congestion and drainage.  

While the competent lay and medical evidence suggests that the Veteran's sinus problems increased during his second period of service, it does not demonstrate that his symptoms were permanently aggravated beyond the natural progress of the disease.  In this regard, the Board notes that none of the diagnostic evidence showed evidence of chronic sinus disorder, but rather, only revealed evidence of periodic inflammations attributed to episodes of acute sinusitis.  Moreover, in the February 2014 VA examination report, the VA examiner concluded that based on the Veteran's reported medical history, a review of the medical evidence as well as findings from clinical evaluation, the Veteran's current sinus problems existed prior to his second and third periods of active duty and was not aggravated beyond the natural progress of the disease by his second and third periods of service.  

As discussed in detail above, the 2014 VA examiner has provided a clear explanation for why the increase of the Veteran's sinus problems resulted from a natural progression of the disease and not from some aspect of his service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  There is no medical opinion of record to the contrary.

The 2014 VA examiner's medical opinion rebuts the presumption of aggravation of in service in this case.  See Laposky, 4 Vet. App. at 334; see also Akins, 1 Vet. App. at 232.  Accordingly, the Board finds that the evidence of record clearly and unmistakably shows that the Veteran's sinus problems were not aggravated by his second and third periods of service . See  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Other than the Veteran's assertions, there is no evidence of record that indicates that his sinus problems were permanently worsened beyond the natural progression of the disease as a result of his service.  The Board has considered the Veteran's own assertion that his sinus disorder was aggravated by his second and third period of service.  The Board finds that the Veteran's assertions as to etiology of his medical condition are afforded little probative weight in the absence of evidence that the Veteran has medical training that can provide the expertise to render opinions about medical matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  Where the determinative issue involves a medical opinion, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical etiology do not constitute competent medical evidence, when the question involving etiology goes beyond mere observations.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007) (noting that a veteran is competent to provide a diagnosis of an observable condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  In this regard, the consideration of whether his sinus disorder was worsened beyond the natural progression of the disease is a matter of internal medical that requires medical expertise to determine its exact etiology.  As such, the Veteran's statement that his sinus disorder was permanently worsened as a result of his second and third period of service is not competent medical evidence.

In sum, the evidence of record shows that the Veteran's current sinus disorder, to include allergic rhinitis and acute sinusitis, did not have an onset during his first period of service, and that it clearly existed prior to his entrance into his second period of service and clearly was not permanently aggravated by his second and third periods of service beyond the natural progress of the disease.  The Board finds that the evidence is against the award of service connection.  The benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The claim must be denied.


ORDER

Entitlement to service connection for sinus disorder is denied. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


